Citation Nr: 1636572	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral leg pain, to include as secondary to service-connected lumbar strain with degenerative disc disease.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left knee injury with degenerative changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from February 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was initially before the Board in February 2015, at which time the Board denied an increased evaluation for the Veteran's left knee disability but remanded the bilateral leg claim for additional development.  

The Veteran timely appealed the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the February 2015 Board decision as to the left knee issue and remanded that issue back to the Board.  

Also, after the development ordered in the February 2015 Board decision with respect to the bilateral leg issue was completed, the AOJ readjudicated that issue in an April 2015 supplemental statement of the case.  That issue has also been returned to the Board at this time for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2015 Board decision, the Board stated that the Veteran was scheduled for a December 2014 hearing before the Board which he failed to appear for and that he had not submitted an argument showing good cause why his hearing should be rescheduled.  The Board consequently deemed his request for a hearing withdrawn.  

In the January 2016 JMR, the Parties indicated a November 26, 2014 statement-received by VA on December 1, 2014-wherein the Veteran stated that he would like to reschedule his hearing for another date as he was to be in a jury trial that began two days earlier and he did not know how long that trial would last.  The Board notes that this request to reschedule his hearing was received prior to the date of his scheduled hearing.  

The Board subsequently requested clarification as to whether the Veteran still wished to have a hearing before the Board; the Veteran's representative submitted a July 2016 Motion for Remand, indicating that the Veteran desired a remand in his case so that the AOJ could comply with his timely request for a hearing before the Board.  The Board finds that the above issues therefore must be remanded at this time in order to schedule the Veteran for a hearing before a Veterans Law Judge, as the Veteran has requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, consistent with his request in the December 2014 statement and his representative's request in the July 2016 Motion for Remand.  Notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

